DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
The amendment filed 12/10/2021 has been entered. Claims 1-3 and 5-20 remain pending in the application, and claim 4 has been cancelled.  Applicant’s amendments to the claims have overcome all 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/10/2021.   
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Regarding claims 13-15, the amendments change the scope of the original set of claims are presented and thus allow for a new grounds of rejection. Therefore, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the combination of Lane in view of Hu with respect to claims 1-2, 4, 6, 8, 10-11, 17-18, and 20, applicant argues that Hu does not teach an adaptor that connects the balloons to the shaft as well as offsets the balloons from one another. However, the adaptor region can be seen in Figure 3A of Hu and amended below, which shows an offset between the balloons in order to maintain the interstitial space 50, as well as attachment to the shaft 42. More specifically, inner balloon 28 connects to shaft 40 via neck region 76, and outer balloon 26 connects to shaft 22 via neck region 78. This connection occurs at a connection or bond joint (Col. 16 lines 30-40). The interstitial space 50 is maintained, as seen in Figure 3A, due to the offset between the balloons.

    PNG
    media_image1.png
    489
    538
    media_image1.png
    Greyscale

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Regarding the combination of Lane and Hu in further view of Sohn with respect to claims 7 and 9, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 3, 5, 12, 16, and 19, since the 103 rejection in view of Lane and Hu stands as applied to claims 1, 4, 15, and 18 above, then the applicant does not have arguments for the combination of Lane and Hu in view of Watson and thus the rejection for these claims also stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites the limitation "the balloon" in line 2.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which balloon is being referred to. For examination purposes, examiner is interpreting this to be the inner balloon since that is where the internal cavity is claimed to be. Claims 7-8 depend directly from claim 6 and are thus also rejected for lack of clarity.
Claim 16 recites the limitation “the pressure sensor” in line 2. There is insufficient antecedent basis for this limitation in the claim. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lane and Hu, as previously shown in Office Action 9/10/2021, in further view of Miesse et al 2017 (US PGPub 2015/0133772, hereby referred to as “Miesse”).
Regarding claim 13, Lane and Hu disclose all limitations as shown in previous Office Action 9/10/2021, but are silent to the clover-shaped lumen. Miesse discloses a gastrectomy device with a tubular elongated member 250 defining a lumen 256 which is shown to have a wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area. This lumen is in fluid communication with a vacuum source VS, and vacuum/exhaust are synonymous, thus this is interpreted as a lumen capable of exhausting fluids from distal balloons (Par. [0065]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Lane and Hu’s dual cryogenic balloon system with Miesse’s clover lumen in order to encourage better suction in the system (Par. [0056]).
Claim 17 is rejected by the same or substantially the same rationale as applied to the rejection of claim 13, since Miesse discloses all the same limitations, and the adaptor structure was disclosed in the previous Office Action 9/10/2021 in view of Lane and Hu.	
Regarding claim 20, Lane and Hu disclose the dual-layer ablation balloon of claim 17, further including an exhaust lumen in fluid communication with the internal cavity of the inner balloon, the exhaust lumen configured to exhaust the gaseous state cryogenic fluid out of the internal cavity (demonstrated in the previous Office Action 9/10/2021), but are silent to the clover-shaped lumen. Miesse further discloses wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area, where lumen 256 is shown to have a clover cross-section in Figure 23, and thus discloses wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area. This lumen is in fluid communication with a vacuum source VS, and vacuum/exhaust are synonymous, thus this is interpreted as a lumen capable of exhausting fluids from distal balloons (Par. [0065]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gill et al. 2017 (US PGPub 2017/0135778, effectively filed 3/19/2015) discloses a neurosurgical apparatus with a lumen with a clover-shaped cross-section created by gaps 50a,b,c, Figure 2A, Par. [0052] which ensures that the instrument entering the lumen is centrally located (Par. [0014]). Further, this non-circular cross-section also provides for a return fluid conduit (Par. [0022]).
Valencia et al. 2006 (US PGPub 2006/0030814) discloses an aortic flow diverter 430 with a clover-shaped tubular member 436 in fluid communication with inflation lumen 440 (Figure 61, Par. [0223]). It is further taught by Lane et al 2003 (US Patent No. 6,575,966) that vacuum return lumen 850 can be set with back pressure effective for inflation, thus allowing for lumens to be interchangeable in direction depending on pressure direction (Col. 17 lines 61-66).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794